Order entered August 8, 2018




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-17-00923-CR

                                 DEVON D. ALLEN, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-00628-U

                                           ORDER
        Before the Court is appellant’s August 3, 2018 motion for extension of time to file his

brief. We GRANT the motion and ORDER the brief received by the Court on August 3 filed as

of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE